Exhibit 10.52

MOTOROLA MOBILITY HOLDINGS, INC.

2011 INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Restricted Stock Unit Award (“Award”) is awarded on January 30, 2012 (“Date
of Grant”), by Motorola Mobility Holdings, Inc. (the “Company”) to Dr. Sanjay K.
Jha (“Participant”).

WHEREAS, Participant is receiving the Award under the Motorola Mobility
Holdings, Inc. 2011 Incentive Compensation Plan (the “Plan”), and the employment
agreement that the Company and Participant first entered into on August 4, 2008
(as amended from time to time thereafter, the “Employment Agreement”); and

WHEREAS, the Award is being made by the Compensation and Leadership Committee
(the “Committee”) of the Board of Directors;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the Company hereby awards restricted
stock units to Participant on the following terms and conditions:

 

1. Award of Restricted Stock Units. The Company hereby grants to Participant a
total of one hundred and sixty-five thousand (165,000) restricted stock units
(the “Units”). Each Unit represents a right to receive one unrestricted share of
Common Stock (a “Share”) on the applicable Vesting Date subject to the terms and
conditions set forth in this Award Agreement (the “Award Agreement”), and
subject to adjustment as provided in the Plan. The Units are granted pursuant to
the Plan and are subject to all of the terms and conditions of the Plan.

 

2. Restrictions. The Units are being awarded to Participant subject to the
transfer and forfeiture conditions set forth below (the “Restrictions”). In its
sole discretion, the Committee may amend or waive the provisions of
subparagraphs (b) or (c) hereof, in whole or in part, to the extent necessary or
advisable to comply with applicable laws, as determined by the Committee:

 

  a. No Assignment. Unless otherwise provided by the Committee, prior to the
vesting of the Units as described in Section 3 below, Participant may not
directly or indirectly, by operation of law or otherwise, voluntarily or
involuntarily, sell, assign, pledge, encumber, charge or otherwise transfer any
of the Units still subject to Restrictions. The Units shall be forfeited if
Participant violates or attempts to violate these transfer Restrictions.

 

  b. Restricted Conduct. Sections 7(a), (b) and (c) (together, the “Restrictive
Covenants”) of the Employment Agreement are hereby incorporated by reference
into this Award Agreement and shall apply as if fully set forth herein mutatis
mutandis and any capitalized terms used in such Sections 7(a), (b) and (c) shall
have the meanings ascribed to such terms in the Employment Agreement. If
Participant breaches the Restrictive Covenants , in addition to all remedies in
law and/or equity available to the Company or any Affiliate, including the
remedies available under the Employment Agreement and the recovery of liquidated
damages, Participant shall forfeit all unvested Units and shall immediately pay
to the Company, with respect to previously vested Units, an amount equal to
(x) the per share Fair Market Value of the Shares on each date on which the
unrestricted Shares were issued with respect to the applicable previously vested
Units times (y) the number of Shares underlying such previously vested Units,
without regard to any Tax-Related Items (as defined below) that may have been
deducted from such amount.



--------------------------------------------------------------------------------

  c. Recoupment Policy. The Units are subject to the terms and conditions of the
Company’s Policy Regarding Recoupment of Incentive Payments upon Financial
Restatement (such policy, as it may be amended from time to time, the
“Recoupment Policy”). The Recoupment Policy provides for determinations by the
Company’s independent directors that, as a result of, in whole or in part,
intentional fraud or misconduct by Participant, the Company’s financial results
were restated or materially misstated (a “Policy Restatement”). In the event of
a Policy Restatement, the Company’s independent directors may require, among
other things, (a) cancellation of any of the Units that remain outstanding;
and/or (b) reimbursement of any gains in respect of the Units, if and to the
extent the conditions set forth in the Recoupment Policy apply. Any
determinations made by the independent directors in accordance with the
Recoupment Policy shall be binding upon Participant. The Recoupment Policy is in
addition to any other remedies which may be otherwise available at law, in
equity or under contract to the Company.

 

  d. Repayment/Forfeiture. Any benefits Participant may receive hereunder shall
be subject to repayment or forfeiture as may be required to comply with the
requirements of the U.S. Securities and Exchange Commission or any applicable
law, including the requirements of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or any securities exchange on which the Common Stock is
traded, as may be in effect from time to time.

 

3. Vesting. Subject to the remaining terms and conditions of this Award
Agreement, and provided the Units have not been forfeited as described in
Section 2 above, the Units will vest as follows:

 

  a. Vesting Period. The Units will vest as follows in accordance with the
following schedule (the applicable date, the “Vesting Date”) (provided
Participant remains in the employment of the Company through each such Vesting
Date):

 

Vesting Date

   Percentage of Units
that Vest  

January 30, 2013

     25 % 

January 30, 2014

     25 % 

January 30, 2015

     25 % 

January 30, 2016

     25 % 

 

  (i) The period from the Date of Grant through the last Vesting Date set forth
above is referred to as the “Restriction Period”. Except to the extent vesting
accelerates pursuant to Sections 3(b) through (e) below, any unvested Units
shall be automatically forfeited upon Participant’s termination of employment
with the Company or an Affiliate prior to the applicable Vesting Date. The
Company will not be obligated to pay Participant any consideration whatsoever
for forfeited Units.

 

  (ii) If, during the Restriction Period, Participant takes a Leave of Absence
(as defined herein) from the Company or an Affiliate, the Units will continue to
be subject to this Award Agreement. If the Restriction Period expires while
Participant is on a Leave of Absence, Participant will be entitled to the Units
even if Participant has not yet returned to active employment. For purposes of
this Award Agreement, “Leave of Absence” means an approved leave of absence from
the Company or an Affiliate from which Participant has a right to return to
work, as determined by the Company.

 

- 2 -



--------------------------------------------------------------------------------

  b. Disability. All unvested Units shall fully vest upon Participant’s
termination of employment with the Company and its Affiliates due to Disability
(as defined in the Employment Agreement).

 

  c. Death. All unvested Units shall fully vest upon Participant’s termination
of employment with the Company and its Affiliates due to death.

 

  d. Certain Other Terminations of Employment. If Participant’s employment or
service with the Company or an Affiliate terminates for any reason other than
Disability or death (as addressed above), including voluntary resignation of
Participant’s employment or service, then the vesting or forfeiture of the Units
shall be determined, upon such termination of Participant’s employment, under
Section 5 of the Employment Agreement.

 

  e. Special Vesting in the Event of the Proposed Google Merger. Notwithstanding
anything herein or in the Employment Agreement to the contrary, if the proposed
merger of the Company with Google Inc., as described in the Agreement and Plan
of Merger by and among Google Inc., RB98 Inc. and Motorola Mobility Holdings,
Inc. dated August 15, 2011 (the “Merger”), is completed and Participant quits
for Good Reason within 24 months thereafter, the Units shall not be fully
vested, but rather shall vest on a pro rata basis in an amount equal to (a)(i)
the total number of Units subject to this Award, multiplied by (ii) a fraction,
the numerator of which is the number of months from the Date of Grant through
the end of the calendar quarter in which the employee’s date of termination
occurs and the denominator of which is the Restriction Period, minus (b) any
Units that vested prior to such Termination. For purposes of this paragraph, the
term “Good Reason” shall have the meaning ascribed to such term in the
Employment Agreement. Participant agrees and acknowledges that Section 5(b)(iii)
of the Employment Agreement shall not apply to this Award in the event of
Participant’s termination for Good Reason after the completion of the Merger,
notwithstanding anything in the Employment Agreement to the contrary.

 

4. Delivery of Shares.

 

  a. Upon the vesting of the applicable Units described in Section 3 above, the
Company shall cancel such Units and shall establish a brokerage account for
Participant and credit to that account the number of unrestricted Shares equal
to the number of Units that have vested and cancelled, less any Tax-Related
Items (as defined in Section 8 below). Unless otherwise determined by the
Committee, the Company shall not deliver to Participant certificates evidencing
Shares issued in connection with the vested Units.

 

  b. Subject to Section 23, the actions contemplated by subparagraph (a) above
shall occur within 60 days following the date that the applicable Units vested.

 

5. Whole Shares. All Awards shall be paid in whole Shares; no fractional Shares
shall be credited or delivered to Participant.

 

6. Adjustments. The Units shall be subject to adjustment as provided in
Section 12.1 of the Plan.

 

- 3 -



--------------------------------------------------------------------------------

7. Dividend Equivalent Rights. Pursuant to Section 9.1(a) of the Plan,
Participant shall have the Dividend Equivalent Rights set forth herein with
respect to the Units granted pursuant to this Award Agreement. Accordingly, upon
the Company’s payment of cash dividends (or dividends paid in shares of stock of
another company or in other property than Common Stock) with respect to its
Common Stock, the number of Units credited to Participant shall be increased by
the number obtained by dividing (a) the amount of the cash dividend (or the
value of the other property) Participant would have received had Participant
owned a number of unrestricted shares of Common Stock equal to the number of
Units then credited to Participant pursuant to this Award Agreement, by (b) the
closing price of a share of the Common Stock on the day before the day of the
dividend payment, as reported for the New York Stock Exchange-Composite
Transaction in The Wall Street Journal, Midwest Edition. If the number of
outstanding shares of Common Stock is changed as a result of stock dividend,
stock split or the like without additional consideration to the Company, the
number of Units subject to this Award Agreement shall be adjusted pursuant to
Section 12(a) of the Plan to correspond to the change in the outstanding shares
of Common Stock.

 

8. Responsibility for Taxes. Regardless of any action the Company or
Participant’s Employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to Participant’s participation in the Plan and legally applicable
to Participant (“Tax-Related Items”), Participant acknowledges that the ultimate
liability for all Tax-Related Items is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
parties agree that taxes imposed under Section 409A of the Code do not
constitute “Tax-Related Items” and that no inferences should be drawn from this
Agreement with respect to liability for paying any taxes due under Section 409A.
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Units, including, but not limited to,
the grant, vesting or settlement of the Units, the issuance of Shares upon
settlement of the Units, the subsequent sale of Shares acquired pursuant to such
issuance and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Units to reduce or eliminate Participant’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Participant has become subject to
tax in more than one jurisdiction between the Date of Grant and the date of any
relevant tax withholding event, Participant acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant tax withholding event, Participant will pay or make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all Tax-Related Items. In this regard, if Participant is not subject to
Section 16 of the Exchange Act, Participant authorizes the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (i) withholding from Participant’s wages or other cash compensation
paid to Participant by the Company and/or the Employer; (ii) withholding from
proceeds of the sale of Shares acquired upon settlement of the Units either
through a voluntary sale or through a mandatory sale arranged by the Company (on
Participant’s behalf pursuant to this authorization); (iii) withholding in
Shares to be issued upon settlement of the Units; or (iv) requiring Participant
to pay, by cash or certified check, the amount necessary to satisfy
Participant’s obligations with regard to Tax-Related Items. Notwithstanding the
foregoing, if Participant is subject to Section 16 of the Exchange Act, such
Participant may satisfy the obligations with regard to Tax-Related Items, in
whole or in part, by either (i) electing to have the Company withhold in Shares
to be issued upon settlement of the Units; or (ii) paying, by cash or certified
check, the amount necessary to satisfy such Participant’s obligations with
regard to Tax-Related Items.

 

- 4 -



--------------------------------------------------------------------------------

In any case, to avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested Units, notwithstanding that a number of the Shares is held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of Participant’s participation in the Plan.

Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of shares, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

 

9. Stockholder Rights. Participant shall have no rights as a stockholder of the
Company in respect of the Units, including the right to vote or to receive cash
dividends and other distributions until delivery of the Shares in satisfaction
of the Units in accordance with Section 4 above.

 

10. Funding. No assets or Shares shall be segregated or earmarked by the Company
in respect of any Units awarded hereunder. The grant of Units hereunder shall
not constitute a trust and shall be solely for the purpose of recording an
unsecured contractual obligation of the Company.

 

11. Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. By
accepting the Units, Participant acknowledges, understands, and agrees that:
(i) the Plan is established voluntarily by the Company, is discretionary in
nature, and may be modified, amended, suspended or terminated by the Company at
any time; (ii) the grant of the Units is voluntary and occasional and does not
create any contractual or other right to receive future restricted stock, or
benefits in lieu of restricted stock, even if Units have been granted repeatedly
in the past; (iii) all decisions with respect to future awards, if any, will be
at the sole discretion of the Company; (iv) Participant’s acceptance of the
Units and participation under the Plan is voluntary; (v) Participant’s
participation in the Plan shall not create a right to further employment with
the Employer and shall not interfere with the ability of the Employer to
terminate Participant’s employment at any time pursuant to the Employment
Agreement; (vi) the grant of the Units and Participant’s participation in the
Plan shall not be interpreted to form an employment contract or relationship
with the Company or any Affiliate; and (vii) subject to any rights of
Participant under his Employment Agreement, no claim or entitlement to
compensation or damages shall arise from forfeiture of any portion of the Units
resulting from termination of Participant’s employment by the Company or the
Employer (for any reason whatsoever and regardless of whether in breach of local
labor laws) except to the extent that such forfeiture or shortening would be in
breach of his Employment Agreement (disregarding this paragraph).

 

12. No Relation to Other Benefits/Termination Indemnities. Except as otherwise
provided under the Employment Agreement, the Units and the Shares delivered
pursuant to vesting of the Units are not part of normal or expected compensation
or salary for any purpose, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments, notwithstanding any provision of any compensation,
insurance agreement or benefit plan to the contrary. Further, the Units and the
Shares delivered pursuant to vesting of the Units are not intended to replace
any pension rights.

 

- 5 -



--------------------------------------------------------------------------------

13. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the Shares underlying the Units. Participant should note that the future value
of the Shares underlying the Units is unknown. Participant is hereby advised to
consult with Participant’s own personal tax, legal, and financial advisors
regarding Participant’s participation in the Plan before taking any action
related to the Plan.

 

14. Acknowledgements. No waiver of any breach of any provision of this Award
Agreement by the Company shall be construed to be a waiver of any succeeding
breach or as a modification of such provision. The provisions of this Award
Agreement shall be severable and in the event that any provision of this Award
Agreement shall be found by any court as specified in Section 20 below to be
unenforceable, in whole or in part, the remainder of this Award Agreement shall
nevertheless be enforceable and binding on the parties. Participant hereby
agrees that the court may modify any invalid, overbroad or unenforceable term of
this Award Agreement so that such term, as modified, is valid and enforceable
under applicable law.

 

15. The Company Assignment Rights. The Company shall have the right to assign
this Award Agreement, which shall not affect the validity or enforceability of
this Award Agreement. This Award Agreement shall inure to the benefit of assigns
and successors of the Company.

 

16. Waiver. The failure of the Company to enforce at any time any provision of
this Award Agreement shall in no way be construed to be a waiver of such
provision or any other provision hereof.

 

17. Actions by the Committee. The Committee may delegate its authority to
administer this Award Agreement. The actions and determinations of the Committee
or its delegate shall be binding upon the parties.

 

18.

Consent to Transfer Personal Data. By accepting the Award, Participant
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data, in electronic or other form, as described in this
Award Agreement. Participant is not obliged to consent to such collection, use,
processing and transfer of personal data. However, failure to provide the
consent may affect Participant’s ability to participate in the Plan. The
Company, its Affiliates and Participant’s Employer hold certain personal
information about Participant, that may include Participant’s name, home address
and telephone number, date of birth, social security number or other employee
identification number, salary, salary grade, hire date, nationality, job title,
any shares of stock held in the Company, or details of all restricted stock
units or any other entitlement to shares of stock awarded, canceled, purchased,
vested, or unvested, for the exclusive purpose of implementing, administering,
and managing the Plan (“Data”). The Company and/or its Affiliates will transfer
Data among themselves as necessary for the purpose of implementation,
administration and management of Participant’s participation in the Plan, and
the Company and/or any of its Affiliates may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located throughout the world,
including the United States and the recipients’ country may have different data
privacy laws and protections from Participant’s country. Participant authorizes
the Data recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan

 

- 6 -



--------------------------------------------------------------------------------

  and/or the subsequent holding of Shares on Participant’s behalf to a broker or
other third party with whom Participant may elect to deposit any Shares acquired
pursuant to the Plan. Participant may request a list with the names and
addresses of any potential recipients of the Data by contacting Participant’s
local human resources representative or the Company. Participant may, at any
time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing, in any case without cost, by contacting
Participant’s local human resources representative or the Company; however,
withdrawing Participant’s consent may affect Participant’s ability to
participate in the Plan.

 

19. Remedies for Breach. Participant hereby acknowledges that the harm caused to
the Company by the breach or anticipated breach of subparagraph 2(b) of this
Award Agreement will be irreparable and further agrees that the Company may
obtain injunctive relief against Participant in addition to and cumulative with
any other legal or equitable rights and remedies the Company may have pursuant
to this Award Agreement, the Employment Agreement, any other agreements between
Participant and the Company for the protection of the Company’s Confidential
Information or law, including the recovery of liquidated damages. Participant
agrees that any interim or final equitable relief entered by a court of
competent jurisdiction, as specified in Section 20 below, will, at the request
of the Company, be entered on consent and enforced by any such court having
jurisdiction over Participant. This relief would occur without prejudice to any
rights either party may have to appeal from the proceedings that resulted in any
grant of such relief.

 

20. Governing Law. All questions concerning the construction, validity and
interpretation of this Award Agreement shall be governed by and construed
according to the law of the State of Delaware without regard to any state’s
conflicts of law principles. Any and all disputes relating to, concerning or
arising from this Award Agreement, or relating to, concerning or arising from
the relationship between the parties evidenced by the Award or this Award
Agreement, shall be brought and heard exclusively in the United States District
Court for the District of Delaware or the Delaware Superior Court, New Castle
County. Each of the parties hereby represents and agrees that such party is
subject to the personal jurisdiction of said courts; hereby irrevocably consents
to the jurisdiction of such courts in any legal or equitable proceedings related
to, concerning or arising from such dispute; and waives, to the fullest extent
permitted by law, any objection which such party may now or hereafter have that
the laying of the venue of any legal or equitable proceedings related to,
concerning or arising from such dispute which is brought in such courts is
improper or that such proceedings have been brought in an inconvenient forum.

 

21. Definitions. Any capitalized terms used herein that are not otherwise
defined below or elsewhere in this Award Agreement shall have the meaning
provided under the Plan.

 

22. Imposition of Other Requirements. Subject to the Employment Agreement, the
Company reserves the right to impose other requirements on Participant’s
participation in the Plan, on the Units and on any Shares received under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan, and to
require Participant to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.

 

23.

409A Compliance Applicable Only to Participants Subject to U.S. Tax.
Notwithstanding any provision in this Award Agreement to the contrary, if
Participant is a “specified employee” (certain officers of the Company within
the meaning of Treasury Regulation Section 1.409A-1(i) and using the
identification methodology selected by the Company from time to time) on the
date of Participant’s termination of employment, any payment which would be
considered

 

- 7 -



--------------------------------------------------------------------------------

  “nonqualified deferred compensation” within the meaning of Code Section 409A
that Participant is entitled to receive upon termination of employment and which
otherwise would be paid or delivered during the six-month period immediately
following the date of Participant’s termination of employment will instead be
paid or delivered on the earlier of (i) the first day of the seventh month
following the date of Participant’s termination of employment and (ii) death.
For purposes of determining the time of payment or delivery of any payment
Participant is entitled to receive upon termination of employment, the
determination of whether Participant has experienced a termination of employment
will be determined by the Company in a manner consistent with the definition of
“separation from service” under the default rules of Section 409A of the Code.

 

24. Acceptance of Terms and Conditions. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means and shall notify Participant of the grant of this
Award by electronic means. Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company. Further, by electronically accepting this Award
within 30 days after the date of the electronic mail notification by the Company
to Participant of the grant of this Award (“Email Notification Date”),
Participant agrees to be bound by the foregoing terms and conditions, the Plan,
and any and all rules and regulations established by the Company in connection
with awards issued under the Plan. If Participant does not electronically accept
this Award within 30 days of the Email Notification Date, Participant will not
be entitled to the Units. In the Company’s sole discretion, Participant may also
be required to accept the Award in writing and to return notice of acceptance to
the Company in the form prescribed by the Company within 30 days of the date
that Participant is first notified of the grant of this Award.

 

25. Plan Documents. Participant can find other information about the Units, the
Plan and the Prospectus for the Plan on the Company’s website at
http://my.mot-mobility.com/go/EquityAwards. If Participant does not have access
to the website, please contact Equity Administration at 6450 Sequence Drive, San
Diego, CA 92121 or email: EQUITYADMIN@Motorola.com. to request Plan documents.

 

 

  

 

  

Sanjay K. Jha

Date    Signature    Printed Name      

 

      Commerce ID